DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-27-2020 has been entered.
Claims 2, 3, 6-9, 11, 12, 14, 15, 17-20, and 22-27 are pending. Claims 2, 3, 6-9, 11, 12, 14, 15, 17-20, 22, 23, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 24-26 are under consideration.
Rejections Withdrawn
The rejection of claims 24-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how the claimed device can diagnose tuberculosis in an individual merely by detecting the presence or amount of SNX10 and GBP1, which are also biomarkers for a variety of conditions other than tuberculosis, is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Because claimed device only recites that the antibodies are immobilized on solid supports, it is unclear if the claimed oligonucleotide probes are also immobilized on solid supports.

Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
	Claim 24 is a device for use in diagnosing tuberculosis in an individual based on determining the presence or amount of sorting nexin 10 (SNX10) encoded by a nucleotide corresponding to SEQ ID NO: 116 and interferon-induced guanylate-binding protein-1 (GBP1) encoded by a nucleotide corresponding to SEQ ID NO: 142 in a sample, wherein the device comprises:
(i)    a first antibody immobilized on an inert support, wherein the first antibody comprises one or more antibody specific for SNX10 and/or GBP1; and
(ii)    a second antibody that is detectably labeled, wherein the second antibody comprises one or more antibody specific for SNX10 and/or GBP1; or
(iii) one or more oligonucleotide probe that comprises or is complementary to at least one nucleotide sequence having at least 80% sequence identity with and that hybridize under stringent conditions to one or more oligonucleotide specific for SNX10 (SEQ ID NO: 116) and/or GBP1 (SEQ ID NO: 142) biomarkers for tuberculosis, and optionally at least one internal standard; and
wherein stringent conditions are selected to be 5°C lower than the thermal melting point (Tm) for the specific sequence at a defined ionic strength and pH or preferably above 60°C at a salt concentration of 0.02 M or less at a pH of 7; and
wherein the presence or amount of SNX10 and GBP1 is determined; and wherein the sample is a blood sample, a purified peripheral blood leukocyte sample, a sputum sample, a saliva sample or a urine sample.

The recitation "for use in diagnosing tuberculosis in an individual" is merely an intended use of the claimed product.

Thus, claim 24 is a device, wherein the device comprises:
 (i) a first antibody immobilized on an inert support, wherein the first antibody comprises one or more antibody specific for SNX10 and/or GBP1; and
(ii) a second antibody that is detectably labeled, wherein the second antibody comprises one or more antibody specific for SNX10 and/or GBP1; or
(iii) one or more oligonucleotide probe that comprises or is complementary to at least one nucleotide sequence having at least 80% sequence identity with and that hybridize under stringent conditions to one or more oligonucleotide specific for SNX10 (SEQ ID NO: 116) and/or GBP1 (SEQ ID NO: 142) biomarkers for tuberculosis, 
and wherein the presence or amount of SNX10 and GBP1 is determined.

	The omitted elements are: (1) components for determining the amount of SNX10 or GBP1 when the immobilized moiety is a specific antibody; and, (2) components for determining hybridization between the oligonucleotide probe and nucleotide sequences in a sample, and, for determining the amount of said hybridization.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 22, 2021